DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2018.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2018-0122296 filed 10/15/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Claim 1 recites the limitation “storage unit” with no structure in the specifications. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “storage unit” with no structure in the specifications to accomplish the function which renders the claim indefinite.
Claims 5 and 6 recite the limitation “steering stoppage frictional force” without a definition for the limitation. The limitation “steering stoppage frictional force” is not known in the art and renders the claim indefinite.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Interpretation
Claim 1 recites the limitation “driving unit” in lines 2 and 3 with the structure in specifications in page 9 second paragraph “steering wheel or steering shaft or a gear device for  a gear device for transmitting a steering force to a running link mechanism by changing the direction of the steering force while increasing a rotational force and a link mechanism that transmits an operational force of the gear device to front wheels while properly supporting the relative position of left and right wheels”. It is being interpreted as means plus function.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(US20190367083) in view of Lee(US20170158226).

a storage unit([0138] disclosing a storage unit);
a driving unit configured to drive a steering device of the vehicle([0079] discloses a steering reaction motor that drives a steering device. [0083] disclosing a wheel steering motor that drives a steering device);
at least one sensor configured to acquire a plurality of detection signals including a steering angle and a steering torque of the vehicle([0080] disclosing a rotation angle sensor that is used to determine the steering angle of the vehicle. [0081] disclosing a torque sensor to acquire a steering torque); and
and further configured to control the driving unit based on a difference between the reference information and the steering angle and the steering torque of the vehicle measured at one or more driving time points after the one or more past time points([0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road “normal condition”, i.e. reference relationship between steering torque and steering angle that is extracted. [0158] disclosing correcting the steering angle through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deviation” in the positive direction. This is interpreted as controlling the driving unit based on the difference between the reference information and the measured steering angle and steering torque at different times, it is also interpreted that the reference information is stored to be accessed by the vehicle controller).
([0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road “normal condition”, i.e. reference relationship between steering torque and steering angle that is extracted]).
Lee teaches controller configured to determine whether the vehicle is in a predetermined stable running state based on the plurality of detection signals, wherein, when the vehicle is in the predetermined stable running state ([0083] determining if the sensors and devices are in normal conditions to proceed with the learning process), 
the controller is configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle at one or more past time points and store the reference information in the storage unit ([0059] disclosing obtaining a first steering angle and first steering torque at a first time, and a second steering angle and a second steering torque at a second time and obtaining a torque compensation “steering recovery value” based on the repeatedly obtained learning data, it is interpreted that the repeatedly learned data has been used as a reference information that was used to obtain the torque compensation).
Kodera and Lee are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera to incorporate the teaching of Lee of the controller is configured to extract reference information including a relationship between the steering angle and the steering torque of the vehicle at one or more past time points and store the reference information in the storage unit in order to adjust the steering of the vehicle to avoid collision or loss of control.

Regarding claim 2, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to determine a deflection value and a steering recovery value based on the relationship between the steering angle and the steering torque of the vehicle at the one or more past time points (Kodera [0158] disclosing correcting the steering angle “ steering recovery value” through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deflection value” in the positive direction).

Regarding claim 3, Kodera as modified by Lee teaches The vehicle according to claim 2, wherein the controller is configured to determine the deflection value having left or right directionality and the steering recovery value corresponding to the deflection  (Kodera [0158] disclosing correcting the steering angle “ steering recovery value” through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deflection value” in the positive direction).

Regarding claim 5, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to extract a steering stoppage frictional force based on the relationship between the steering angle and the steering torque of the vehicle at the one or more past time points and start to control the driving unit based on the steering stoppage frictional force after the one or more past time points (Kodera [0059] disclosing obtaining a first steering angle and first steering torque at a first time, and a second steering angle and a second steering torque at a second time and obtaining a torque compensation “steering recovery value” based on the repeatedly obtained learning data. The steering stoppage friction force is not defined so it is interpreted as being a steering torque).

Regarding claim 7, Kodera as modified by Lee teaches The vehicle according to claim 1, wherein the controller is configured to extract environment information based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured after the one or more past time points([0145] and graph 9B disclosing a relationship between steering torque and steering angle as a characteristic line L10 when driving on a flat road represented as a characteristic line L10, i.e. the controller extracts environmental information “flat road” when the relationship between the steering torque and the steering angle is a characteristic line L10).

Claims 9-11, 13 and 15 are rejected for similar reasons as claims 1-3, 5 and 7, see above rejection. Kodera as modified by Lee teaches the method above.
Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(US20190367083) in view of Lee(US20170158226) and Sey Bok(KR101629032).
Regarding claim 4, Kodera as modified by Lee does not yet teach The vehicle according to claim 2, wherein the controller is configured to determine a deflection value based on the deflection value, determine a steering recovery value based on the steering recovery value, and extract the reference information based on the deflection value and the steering recovery value[0158] disclosing correcting the steering angle through feedback control based on the characteristic line L11 “reference information that is extracted from a previous time” when a road is inclined on the right-hand curve which is shifted to the right by an angle Theta x “deviation” in the positive direction.
Kodera as modified by Lee does not teach an average deflection value based on the deflection value, an average steering recovery value based on the steering recovery value.
(Abstract disclosing calculating an average steering angle “average deviation” using the steering angles and average compensation torque “average steering recovery” using the compensation torques stored).
Kodera as modified by Lee and Say Bok are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Sey Bok of an average deflection value based on the deflection value, an average steering recovery value based on the steering recovery value in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.

Regarding claim 6, Kodera as modified by Lee teaches The vehicle according to claim 5, wherein the controller is configured to extract a steering stoppage frictional force and start to control the driving unit based on the steering stoppage frictional force (Kodera [0059] disclosing obtaining a first steering angle and first steering torque at a first time, and a second steering angle and a second steering torque at a second time and obtaining a torque compensation “steering recovery value” based on the repeatedly obtained learning data. The steering stoppage friction force is not defined so it is interpreted as being a steering torque).
Kodera as modified by Lee does not teach extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or 
Sey Bok teaches extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or more past time points and control the driving unit based on the steering stoppage frictional force (Abstract disclosing calculating an average steering angle “average deviation” using the steering angles and average compensation torque “average steering recovery” using the compensation torques stored).
Kodera as modified by Lee and Say Bok are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Sey Bok of extract an average steering stoppage frictional force based on the steering stoppage frictional force extracted at the one or more past time points and control the driving unit based on the steering stoppage frictional force in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.

	Claims 12 and 14 are rejected for similar reasons as claims 4 and 6, see above rejection. Kodera as modified by Lee and Say Bok teaches the method above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Kodera(US20190367083) in view of Lee(US20170158226) and Yosuke(JP2015205636).

Yosuke teaches wherein the controller is configured to assign a weight to at least one element constituting the reference information and change at least one weight based on the difference between the reference information and the steering angle and the steering torque of the vehicle measured at the one or more driving time points after the one or more past time points([0048] disclosing assigning weights to the steering reference target steering torque and the steering angle reference target steering torque. [0100] disclosing increasing the weight so that the operation of the steering angle reference configuration approaches the operation of the steering angle reference configuration. This is interpreted to increase the weights based on the reference steering angle and a steering angle at a time later. See also figure 9 and [0116] disclosing the weighting is depending on the deviation between the reference steering torque and steering angle relationship and the current time steering angle or steering torque).
Kodera as modified by Lee and yosuke are analogous art because they are in the same field of endeavor, steering compensation. It would have been obvious to one of ordinary skill in the art to have modified the teaching of Kodera as modified by Lee to incorporate the teaching of Yosuke of to assign a weight to at least one element in order to adjust the steering of the vehicle to avoid collision or loss of control using an average steering compensation.
Claim 16 is rejected for similar reasons as claim 8, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170096166 discloses correcting a steering torque based on a road load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664